Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 6-17-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,385,265 to Schrader in view of U.S. Patent No. 3,236,248 to Ray and further in view of U.S. Patent No. 4,135,255 to Menendez.
Referring to claim 1, Schrader discloses a milk cart comprising a chassis – at 11, a storage tank – at 14, coupled to the chassis – see figures 1-4, and a conveyor system – at 23, comprising an exit – see figures 3-4, configured to connect to a return line – at 25,83,85 and 62-68, terminates inside the storage tank -  see at 62-64, wherein the return line comprises, a first portion extending downward towards a bottom of the inside of the storage tank – see at 25,68 in figures 3-4 (it is noted that applicant has not positively recited the first portion is inside the storage tank), a second portion extending vertically in a direction towards a top of the inside the storage tank – see at 62-63 in figures 3-4, and comprising an upper end comprising at least one opening – see at 62,63 in figures 3-4, and a base portion extending from the first portion to the second portion – see at 64,65 in figures 3-4. Schrader does not disclose the first portion extending downward to a first portion end within the tank and the second portion is free-standing in the storage tank with an upper end within the tank and the second portion is positioned at a lateral distance from an interior of a wall of the storage tank. Ray does disclose a storage tank – at 10, with return line – at 21-23, having a first portion – at 22, extending downward to a first portion end – at connection of 22 to 23, within the tank – at 10 – see figures 1-2, a second portion – at 23, that is free-standing in the storage tank terminating in an upper end – see end of 23 furthest from 22, in the storage tank – at 10 – see figures 1-2 and the second portion is positioned at a lateral distance from an interior of a wall of the storage tank – at 10 – see figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader and add the second portion of the return line positioned laterally from an interior wall of the storage tank as disclosed by Ray, so as to yield the predictable result of allowing for the fluid in the return line to contact more surface area of the interior of the tank as desired. Schrader as modified by Ray does not disclose the second portion of the return line extending in an upward direction away from a bottom of the storage tank, the base portion extending from the first portion end to a base portion end and . Menendez does disclose the storage tank – at B, capable of holding a liquid – see figures 1-2, a first portion of the return line – at 25, extending downward toward a bottom of the tank – at B – see figures 1-2, a base portion – at 26, extending from the first portion end – at the connection of 25 to 26, to a base portion end – end of 26 connected to 30 as seen in figures 1-2, and the second portion of the return line – at 30, extending in an upward direction away from a bottom of the storage tank – a B, terminating in an upper end – free end of 30, in the storage tank – at B – see figures 1-2, and the upper end of the second portion of the return line is free-standing within the storage tank – see figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader as modified by Ray and add the second portion extending upwardly as disclosed by Menendez, so as to yield the predictable result of allowing the liquid to be dispensed proximate the top of the tank to facilitate the liquid being dispensed proximate the top of the tank as desired. Schrader as modified by Ray and Menendez further discloses the return line comprises a first portion positioned inside of the storage tank – see at 22 proximate the lid and connection – at 13 as seen in figures 1-2 of Ray, and extending in a downward direction within the storage tank – see extending downward from 13 and the lid in figures 1-2 of Ray, and towards a bottom of the storage tank – see figures 1-2 of Ray, a base portion positioned inside the storage tank and extending from a first end of the first portion – see base portion at the connection of items 22 to 23 in figures 1-1 of Ray, and a second portion – at 23, positioned inside the storage tank – see figures 1-2 of Ray, and extending from an opposing second end of the base portion in a slightly upward direction and terminating inside the storage tank – see at 23 in figures 1-2 of Ray where the base at the connection of 22 and 23 has a first end directly connected at the bottom of 22 and a second end at the connection of the base to item 23 as seen in figures 1-2 of Ray, wherein the second portion comprises an upper end comprising at least one opening – see the distal end of 23 distal from the base in figures 1-2 of Ray. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader and add the return line as disclosed by Ray, so as to yield the predictable result of allowing for the fluid in the return line to contact more surface area of the interior of the tank as desired.
Referring to claim 2, Schrader as modified by Ray and Menendez does not disclose the at least one opening is positioned at a height from 0-30 cm below an upper rim of the storage tank. However, it would have been obvious to one of ordinary skill in the art to take the device of Schrader as modified by Ray and Gallaher et al. and have the opening positioned in any desired location including the claimed 0-30cm from an upper rim of the tank, so as to yield the predictable result of allowing for the fluid in the return line to contact upper portions of the tank as desired. 
Referring to claim 3, Schrader as modified by Ray and Menendez further discloses the lateral distance of the second portion of the return line from the interior of the wall of the storage tank is at least 10 cm – see at 23 in figures 1-2 of Ray.
Referring to claim 4, Schrader as modified by Ray and Menendez further discloses the second portion of the return line is positioned at a lateral distance from a central vertical axis of the storage tank – see at 23 in figures 1-2 of Ray. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader and add the second portion of the return line positioned laterally from an interior wall of the storage tank as disclosed by Ray, so as to yield the predictable result of allowing for the fluid in the return line to contact more surface area of the interior of the tank as desired.
Referring to claim 5, Schrader as modified by Ray and Menendez further discloses the second portion of the return line comprises a length of at least 15 cm – see at 62,63 in figures 3-4 of Schrader and – see at 23 in figures 1-2 of Ray.
Referring to claim 6, Schrader as modified by Ray and Menendez further discloses the first portion – at 22, second portion – at 23, and base portion – connection of items 22,23, of the return line – at 21-23, are connected to form a shaped section positioned inside the storage tank – at 10 – see figures 1-2 of Ray and the shaped section is configured to accept a feeding bucket – see figures 1-2 of Ray where the shaped section is sized, shaped and oriented in the storage tank so as to be capable of accepting a feeding bucket as desired. Schrader as modified by Ray and Menendez further discloses the shaped section is a U-shaped section – see at 25,26,30 in figures 1-2 of Menendez. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader as modified by Ray and Menendez and make the shaped section any desired shape including the claimed U-shape as disclosed by Menendez, so as to yield the predictable result of allowing for the fluid in the return line to contact more surface area of the interior of the tank as desired.
Referring to claim 7, Schrader as modified by Ray and Menendez further discloses the return line further comprises a delivery device – at 66,67, positioned outside the storage tank – see figures 1-2 of Schrader, and configured to connect to the exit of the conveyor system – see via 25,83,85,68 in figure 2 of Schrader.
Referring to claim 8, Schrader as modified by Ray and Menendez further discloses the return line further comprises a middle section – at 22 connected at 13, configured to pass from outside of the storage tank to inside of the storage tank – see figures 1-2 of Ray. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader and add the second portion of the return line positioned laterally from an interior wall of the storage tank as disclosed by Ray, so as to yield the predictable result of allowing for the fluid in the return line to contact more surface area of the interior of the tank as desired.
Referring to claim 9, Schrader as modified by Ray and Menendez further discloses the middle section of the return line is configured to connect to a delivery device – at 15, positioned outside of the storage tank – see figure 1 of Ray. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader and add the second portion of the return line positioned laterally from an interior wall of the storage tank as disclosed by Ray, so as to yield the predictable result of allowing for the fluid in the return line to contact more surface area of the interior of the tank as desired.
Referring to claim 10, Schrader as modified by Ray and Menendez further discloses a portion of the return line positioned inside the storage tank – see at 23, is configured to be detachably connected to the middle section of the return line – at top of 22 – see connection of 22 and 23 in figures 1-2 of Ray. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader and add the second portion of the return line positioned laterally from an interior wall of the storage tank as disclosed by Ray, so as to yield the predictable result of allowing for the fluid in the return line to contact more surface area of the interior of the tank as desired.
Referring to claim 13, Schrader as modified by Ray further and Menendez discloses the device comprises a controller – at 20, configured to activate the conveyer system in a cleaning mode for a predetermined period of time – see column 2 lines 45-48 of Ray. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader as modified by Ray and Gallaher et al. and further add the timing controller of Ray, so as to yield the predictable result of automatically controlling operation of the device as desired.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrader as modified by Ray and Menendez as applied to claim 1 above, and further in view of U.S. Patent No. 3,867,906 to Johnson.
Referring to claim 11, Schrader as modified by Ray and Menendez does not disclose a filter positioned at an outlet of the storage tank. Johnson does disclose a filter – at 36, positioned at an outlet of the storage tank – at 10 – see figure 2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader as modified by Ray and Menendez and add the filter at the outlet of the tank as disclosed by Johnson, so as to yield the predictable result of removing contaminants and debris from the fluid as desired.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrader as modified by Ray and Menendez as applied to claim 1 above, and further in view of U.S. Patent No. 4,432,700 to Icking.
Referring to claim 12, Schrader as modified by Ray and Menendez does not disclose a conduit configured to connect an inlet of the conveyor system to an outlet positioned at a bottom of the storage tank and a filter positioned within the conduit. Icking does disclose a conduit – at 18, configured to connect an inlet of the conveyor system – at 16-17, to an outlet positioned at a bottom of the storage tank – at 4, and a filter – at the interior of 21, positioned within the conduit – see at 18,21 in the drawing figure. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader as modified by Ray as modified by Menendez and add the filter of Icking, so as to yield the predictable result of removing contaminants and debris from the fluid as desired.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrader as modified by Ray and Menendez as applied to claim 1 above, and further in view of U.S. Patent No. 4,803,955 to Gonsalves.
Referring to claim 14, Schrader as modified by Ray and Menendez further discloses liquid discharge from an upper end of the second portion of the return line – see at 23 in figures 1-2 of Ray, but does not disclose a spray nozzle positioned over the end of the second portion of the return line, and wherein the spray nozzle is configured to generate a plurality of liquid jets when a liquid is conveyed by the conveyor system. Gonsalves does disclose a spray nozzle – at 120, positioned over the end of the second portion of the return line – at 86 in figure 2, and wherein the spray nozzle is configured to generate a plurality of liquid jets when a liquid is conveyed by the conveyor system – see figure 2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Schrader as modified by Ray and Menendez and add the spray nozzle of Gonsalves, so as to yield the predictable result of allowing for the liquid to reach a larger area of the interior of the tank as desired. 
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrader in view of Gonsalves.
Referring to claim 15, Schrader discloses a method of cleaning a container by a milk cart that comprises a chassis – at 11, a storage tank – at 14, configured to hold a liquid – see figures 1-4, and a conveyor system – at 21,23,68, comprising an inlet connected to an outlet of the storage tank – see via 21 in figures 3-4, the method comprising, filling the storage tank with a cleaning liquid – see figures 1-2 and 4, positioning the container – at 73, proximate a portion of the conveying system – at 68, located inside the storage tank – see figures 1-4, and cleaning an interior of the container using one or more jets of cleaning liquid produced by the portion of the conveyor system – see liquid jets shown via the arrows in figure 4. Schrader does not disclose the container is a feeding container and positioning the feeding container on a portion of the conveying system. Gonsalves does disclose a cleaning system for cleaning a feeding container – see at 46-56 in figures 1-3 and 5 and positioning the feed container – at 46-56, over a portion of the conveying system – at 42 – see figure 5. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Schrader and have the container being a feeding container as disclosed by Gonsalves, so as to yield the predictable result of promoting animal health by removing contaminants from the container as desired. Schrader as modified by Gonsalves further discloses the storage tank – at 26, holds liquid foodstuff – see at 46,71 in  figure 5 of Gonsalves. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Schrader as modified by Gonsalves and use any suitable liquid including the liquid foodstuff of Gonsalves, so as to yield the predictable result of using the device to provide liquid for any desired purpose. Schrader as modified by Gonsalves further discloses cleaning an interior of the feeding container – at 46-56, while the feeding container – at 46-56, is located in the storage tank – at 26 – see figures 2 and 5. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Schrader as modified by Gonsalves and add the cleaning of the interior of the feeding container when the container is inside the storage tank as disclosed by Gonsalves, so as to yield the predictable result of providing for proper cleaning of the container while more easily collecting the liquid used. 
Referring to claim 16, Schrader as modified by Gonsalves further discloses a return line – at 25, extending from the conveyor system – at 23 – see figures 3-4 of Schrader, and wherein the one or more jets of cleaning liquid are expelled from a portion of the return line positioned within the storage tank for liquid foodstuff – see at 58-60, and extending along a vertical axis of the storage tank – see at the connection of 58-60 to 73 in figure 4 of Schrader.
Referring to claim 17, Schrader as modified by Gonsalves further discloses removing the container – at 73, from the storage tank – at 14, for liquid food stuff after the cleaning – see figures 3-4 and column 4 lines 1-42 of Schrader.

Response to Arguments

3.	Applicant’s claim amendments and remarks/arguments dated 6-17-22 obviates the 35 U.S.C. 112(a) rejections of claims 15-17 detailed in the last office action dated 1-20-22.
	Applicant’s claim amendments and remarks/arguments dated 6-17-22 obviates the 35 U.S.C. 112(b) rejections of claims 1-14 detailed in the last office action dated 1-20-22.
	Regarding the prior art rejections of claims 1-14, see the response to arguments detailed in the last office action dated 1-20-22. Further, applicant’s claim amendments and remarks/arguments dated 6-17-22 obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 1-20-22. However, applicant’s claim amendments dated 6-17-22 necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action.
	Regarding the prior art rejections of claims 15-17, the Gonsalves reference US 4803955 discloses positioning the feeding container – at 46-56, over a portion of the conveying system – at 42,120 – see figures 2-3 and 5 where the top of the container is disposed over items 42 and 120, located inside the storage tank for liquid food stuff – at 26 – see figures 2 and 5, and cleaning an interior of the feeding container using one or more jets of cleaning liquid produced by the portion of the conveyor system – at 42,120 – see figures 2-3 and 5 with items 42,120 producing jets from 120 to that will clean the inside of the feeding container – at 46-56 with the feeding container in the storage tank – at 26.

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643